Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  ----------------------------------------------------------------x
  OJ COMMERCE LLC,                                                :
                                                                  :
                                      Plaintiff,                  :
                                                                  : Case No.: 0:20-cv-60214-WPD
                                 v.                               :
                                                                  : Civil Division -Dimitrouleas/Snow
  BEAZLEY USA SERVICES, INC.                                      :
                                                                  :
                                      Defendant.                  :
  ----------------------------------------------------------------x

                         SUR-REPLY IN OPPOSITION TO PLAINTIFF’S
                              MOTION FOR ATTORNEY’S FEES

          Beazley Services files this sur-reply to respond to four specific incorrect and misleading

  statements of fact and law raised for the first time in OJ Commerce’s reply brief, ECF No. 36.

          I. Beazley Services Has Not Waived New York Governing Law.

          Sun Life Assurance Co. of Canada v. Imperial Premium Finance, LLC, 904 F.3d 1197

  (11th Cir. 2018), does not require that a party plead choice of law.1 Rather, Sun Life stands for

  the proposition that a party must “timely provide . . . the sources of non-forum law on which it

  seeks to rely.” Id. at 1208. A plaintiff may do so “in its complaint” or “the first motion or

  response when choice-of-law matters[.]” Id. That is, “[p]arties are not required to plead choice-

  of-law issues at the outset of a case,” so long as the parties “raise them in time to be properly

  considered.” Jewelry Repair Enters., Inc. v. Son Le Enters., Inc., Case No. 15-CV-81622, 2016

  WL 8739605, at *4 (S.D. Fla. Apr. 1, 2016) (quoting Abbasid, Inc. v. Bank of Am., N.A., 463 F.


  1
         Sun Life did not address a contracted choice-of-law provision. Instead, Sun Life
  addressed the general “fact-intensive analysis” of determining the “contract’s state of
  execution”—Florida’s choice-of-law test for contracts containing no governing law provision—
  which is why the court criticized the record’s lack of “information regarding contract
  formation[.]” 904 F.3d at 1207–09.
Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 2 of 6



  App’x 317, 318 (5th Cir. 2012)); see James River Ins. Co. v. Ultratec Special Effects, Inc., Civil

  Action Number 5:16-CV-00949-AKK, 2020 WL 1492886, at *4 n.12 (N.D. Ala. Mar. 27, 2020)

  (finding no waiver where insurer raised choice of law for first time on at-issue motion, and

  distinguishing Sun Life because, there, “the party seeking application of non-forum law did not

  adequately raise choice-of-law in the district court before the court dismissed the claims at the

  pleadings stage or at summary judgment”); 5 Charles A. Wright & Arthur R. Miller, Fed. Prac.

  & Proc. Civ. § 1253 (3d ed. 2020) (“The federal courts are required to take judicial notice of the

  laws of every state of the union. Consequently, it is not necessary to plead state law, whether it

  be the forum state’s law or the law of another state.”); id. (noting some courts erroneously rely

  on old rules that treated foreign law as a “fact” to be “pleaded and proved”).

         OJ Commerce’s motion for fees was the “first motion or response when choice-of-law

  matter[ed],” Sun Life, 904 F.3d at 1208, because the Florida statute that OJ Commerce sought

  fees under is inapplicable per the New York choice-of-law provision in the parties’ contracts.

  The choice of substantive law in the contracts was not at issue in Beazley Services’ response to

  OJ Commerce’s earlier motion to dismiss; that response was based on federal procedural law.

  See generally ECF No. 26. Beazley Services pointed to the New York law provision at the

  appropriate time.

         Furthermore, with its Answer and Counterclaim, Beazley Services attached the insurance

  contracts, which include the New York choice-of-law provision. ECF No. 13-1 at 9; ECF No.

  13-2 at 5. Beazley Services also referred to the terms and conditions of the insurance contracts

  in its Counterclaim. ECF No. 13 (Counterclaim) ¶¶ 46, 52, 58, 64. There is no requirement that

  Beazley Services quote or refer specifically to each and every provision that it may rely on later

  in the litigation. The insurance contracts’ choice-of-law provisions were thus adequately pled.




                                                   2
Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 3 of 6



  Hutchings v. Am. Home Assurance Co., Case No. 11-60072-CIV-DIMITROULEAS, 2012 WL

  13005549, at *3 (S.D. Fla. Feb. 27, 2012) (Dimitrouleas, J.) (“A copy of a written instrument

  that is an exhibit to a pleading is a part of the pleading for all purposes.” (quoting Fed. R. Civ. P.

  10(c))); see Sun Life, 904 F.3d at 1208 n.7 (distinguishing Eleventh Circuit precedent applying

  non-forum law because, there, the party “attached to its complaint the relevant insurance

  applications, which specifically noted” the relevant choice-of-law facts).

         II. The Policies’ Choice-Of-Law Provisions Are Enforceable Under Florida Law.

         OJ Commerce failed to disclose to the Court that its argument that the choice-of-law

  provisions in the insurance contracts are unenforceable relies entirely on law involving loan

  agreements that are usurious under Florida law. There is no authority (and OJ Commerce cites

  none) that permits the Court to refuse to enforce a choice-of-law provision in an insurance

  contract in these circumstances. The rule in Florida is that “[a]n agreement between parties to be

  bound by the substantive laws of another jurisdiction is presumptively valid” such that they must

  be enforced “unless applying the chosen forum’s law would contravene a strong public policy of

  this State.” Se. Floating Docks, Inc. v. Auto-Owners Ins. Co., 82 So. 3d 73, 80 (Fla. 2012)

  (citation omitted). “The countervailing public policy must be of sufficient importance and rise

  above the level of routine policy considerations to warrant invalidation of a party’s choice to be

  bound by the substantive law of another state.” Id. No such policy is identified here, and there is

  none as reflected in the case law of this District. See Good v. Commerce & Indus. Ins. Co., No.

  08-10087-CIV, 2009 WL 1393423, at *2 & n.1 (S.D. Fla. May 18, 2009) (enforcing insurance

  contract’s choice-of-law provision in connection with plaintiff-insured’s request for fees, and

  holding that parties’ chosen New York law “does not contravene a strong public policy of

  Florida”); see also id. at *4 (Magistrate Judge Brown, in adopted order, noting that plaintiff’s




                                                    3
Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 4 of 6



  reliance on inapplicable, overruled Florida law to suggest that the contracted-to foreign

  jurisdiction “had no real connection with the transaction” such that Florida law should apply

  constituted “either an egregious and inexcusable error on the part of plaintiff’s counsel . . . or

  worse, and will be further addressed in a separate order”).

          III. Fees Are Not Available To OJ Commerce Under New York Law.

         OJ Commerce’s motion is for fees pursuant to Florida Statutes Section 627.428. See

  generally ECF No. 29. It has not requested fees under New York law. See generally id.

  Moreover, even if it had, no fees would be available under settled New York law.

         “The law in New York is that each party bears the cost of its own attorney fees.” Jasam

  Realty Corp. v. Fid. & Guar. Ins. Underwriters, Inc., No. CV 13-2333, 2013 WL 3786298, at *3

  (E.D.N.Y. July 11, 2013) (citing U.S. Underwriters Ins. Co. v. City Club Hotel, LLC, 789

  N.Y.S.2d 470, 472–73 (2004)), aff’d, 570 F. App’x 12 (2d Cir. 2014). The New York Court of

  Appeals in Mighty Midgets recognized a narrow “exception to this rule, authorizing an award of

  fees when an insured is: (1) ‘cast in a defensive posture by the legal steps an insurer takes in an

  effort to free itself from its policy obligations,’ and (2) prevails on the merits.” Id. (collecting

  cases). An insured that commences litigation is not in a “defensive posture.” New York Univ. v.

  Cont’l Ins. Co., 87 N.Y.2d 308, 324 (1995) (“It is well established that an insured may not

  recover the expenses incurred in bringing an affirmative action against an insurer to settle its

  rights under the policy.” (collecting cases)). And to prevail “on the merits,” the insured must

  establish that the insurer owes it a duty to defend; that is, “[t]he reasoning behind the Mighty

  Midgets exception is that” an insured’s attorney’s fees are recoverable costs only where they

  arise out of the “insurer’s duty to defend[.]” Liberty Surplus Ins. Corp. v. Segal Co., 420 F.3d

  65, 67–68 (2d Cir. 2005) (“[T]he New York Court of Appeals made it clear that the recovery of




                                                     4
Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 5 of 6



  attorneys’ fees under Mighty Midgets ‘is incidental to the insurer’s contractual duty to

  defend[.]’” (citations omitted)); see Jasam Realty, 2013 WL 3786298, at *3 (noting Might

  Midgets is “not to be construed to allow the recovery of attorneys fees whenever an insured

  prevails in a coverage dispute” (citing Liberty Surplus, 420 F.3d at 70)).

         Here, the Court dismissed Beazley Services’ declaratory judgment counterclaims because

  two of them were mirror-images of OJ Commerce’s claims (and thus redundant) and the Court

  lacked subject matter jurisdiction over the others. ECF No. 28 at 4–6. OJ Commerce, the

  plaintiff-insured in this action, was accordingly not in a “defensive posture.” See W. 56th St.

  Assocs. v. Greater New York Mut. Ins. Co., 681 N.Y.S.2d 523, 527 (N.Y. App. Div. 1998), as

  amended (Jan. 19, 1999) (holding insurer’s mirror-image counterclaim seeking a declaration in

  its favor did not “cast [the plaintiffs-insureds] in a defensive posture entitling them to recover

  their attorneys’ fees and costs” because such a counterclaim was “redundant and mere

  surplusage”). Nor did OJ Commerce prevail “on the merits” that it is owed a duty to defend

  under the policies; indeed, its Noco-related claims are still pending before the Court. See Liberty

  Surplus, 420 F.3d at 68–69 (holding prevailing insured not entitled to fees where excess insurer’s

  duty to defend had not been established); Jasam Realty, 2013 WL 3786298, at *3 (same where

  court discontinued coverage action upon settlement); compare with, e.g., U.S. Underwriters Ins.

  Co. v. Image By J & K, LLC, 335 F. Supp. 3d 321, 347–49 & n.18 (E.D.N.Y. 2018) (granting

  fees where insurer commenced action, and where insured “prevailed based on the Court’s

  determination that it is owed a defense and indemnification”).

         IV. Beazley Services Is Not An Insurer.

         OJ Commerce misleadingly uses selected quotes of documents in correspondence with

  counsel to argue that Beazley Services is an insurer. It is not. The letters that OJ Commerce




                                                    5
Case 0:20-cv-60214-WPD Document 40 Entered on FLSD Docket 08/03/2020 Page 6 of 6



  incompletely quotes state that they are written on behalf of the insurer -- Certain Underwriters at

  Lloyd’s London, Syndicates 2623/623. See, e.g., ECF No. 1-5 at 44 (“Insurer: Certain

  Underwriters at Lloyd’s, London, Syndicates 2623/623 (‘Beazley’) . . . As you know, we

  represent Beazley in connection with the above-referenced matter.”); ECF No. 13-1 at 3 (2018

  Policy) (“Underwriters: Syndicate 2623/623 at Lloyd’s”); id. at 31 (reflecting that the

  “Underwriters agree” to provide certain coverage). Beazley Services is a separate entity,

  identified in the policies for administrative purposes. ECF No. 13-1 at 3 (“Administrative

  Notice: Beazley USA Services, Inc.”). Beazley Services did not issue, subscribe to, or assume

  any underwriting liability under insurance policies, and OJ Commerce’s snippets from letters do

  not make it so. See id.

          For the foregoing additional reasons, the Court should deny OJ Commerce’s motion for

  fees.

  Date: July 31, 2020
                                                   /s/ Charles C. Lemley
                                                   Charles C. Lemley (Florida Bar No. 00163)
                                                   Gary P. Seligman (admitted pro hac vice)
                                                   Matthew W. Beato (admitted pro hac vice)
                                                   WILEY REIN LLP
                                                   1776 K Street, NW
                                                   Washington, D.C. 20006
                                                   (202) 719-7000
                                                   clemley@wiley.law


                                                   Bryce L. Friedman (admitted pro hac vice)
                                                   SIMPSON THACHER & BARTLETT LLP
                                                   425 Lexington Avenue
                                                   New York, New York 10017
                                                   (212) 455-2000
                                                   bfriedman@stblaw.com

                                                   Counsel for Defendant Beazley USA Services,
                                                   Inc.




                                                   6
